DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612).
Regarding claim 1, Baldwin teaches an information handling system comprising: a display device; a camera (fig. 1a-1b, col. 2, line 23-col. 3, line 5. The display device has a camera for capturing a user.); and a software process to: configure the first camera to capture an image of a user of the information handling system (see fig. 1a-1b, 3, col. 1, line 54-col. 2, line 46. The device having hardware and software for capturing an image via a camera of the device. The system determines information relating to the image capturing.); determine lighting characteristics of the user's face based on the captured image from the first camera (see fig. 1a-1b, 3, col. 1, line 54-col. 2, line 20, col. 3, line 41-col. 4, line 4. The device determines the lighting condition of the image.); generate a border to be displayed surrounding a video image based on the determining, the border to adjust illumination of the user's face; and display the video image and the generated border at the display device (see fig. 2a-4, col. 4, lines 30-col. 5, line 10, 44-col. 6, line20, 51-col. 7, line 13. The display captures the image and presents a border around the image in the display device. The display will display the video image and the illumination border in which the border is dynamically adjusted to the desired illumination in order to view the video image without losing the image.). 
Baldwin discloses a light sensor (124) that is used to detect an amount of light in a direction towards the device and a video chat camera 108.
Baldwin is vague on first and second cameras and wherein the video image is captured by the second camera, wherein a transition of illumination across areas of the generated border is gradual from black to gray to white.
Chen teaches first and second cameras; and wherein the video image is captured by the second camera. (fig. 1, ¶ 0058. The device having optical sensors which receive environment light by one or more lenses and converts the light into data representing an image. The optical sensor can also capture an image or video by using a camera (213). The system having multiple sensors including camera which capture images and the sensor receiving light which can convert the light into data representing an image. Thus having two different camera sensors. The image captured by camera 213 would be considered a second cameras in correlation with the optical sensors.).
The combination of Chen to Baldwin provides the additional camera sensors in which one captures an image and the other sensors determines the lighting conditions.
Baldwin provides function with sensor and camera however with the addition of Chen provides the additional sensors (optical sensors) and camera for capturing an image and determining the lighting conditions. Thus providing additional modules to the Baldwin for determining the light and video capture that Baldwin provides with a single sensor and a camera. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin to provide additional optical modules for light and image capturing. The modification provides the means to having separate modules on a singular device in order to perform the function of capturing an image with a camera and capturing light and image with optical sensors.
Wei teaches wherein a transition of illumination across areas of the generated border is gradual from black to gray to white (see fig. 1-3, ¶ 0016-0039. The ambient light sensor detects the surrounding illumination. The device selects the display mode transition in which the device makes adjustments to the illumination. The device makes adjustments to the intensity of the light of the display. The adjustments can range from dark to bright, in which can be a obvious of dark to gray to white.). 
The combination of Wei to Chen and Baldwin provides for the adjustments of illumination of the display controlled by the device controller. Therefore the lighting device of Baldwin with the illumination adjustments would be obvious of color or light intensity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin and Chen to provide illumination adjustments from dark to bright. The modification provides for changes in illumination settings from a dark mode to a bright mode over a period of time.


 Regarding claim 10, Baldwin teaches a method for adjusting illumination of a user operating an information handling system, the method comprising: capturing an image of the user's face using a first camera at the information handling system (see fig. 1a-1b, 3, col. 1, line 54-col. 2, line 46. The device having hardware and software for capturing an image via a camera of the device. The system determines information relating to the image capturing.); determining lighting characteristics of the user's face based on the captured image from the first image(see fig. 1a-1b, 3, col. 1, line 54-col. 2, line 20, col. 3, line 41-col. 4, line 4. The device determines the lighting condition of the image.); generating a border to be displayed surrounding a video image based on the lighting characteristics; and displaying the video image and the border at a display device at the information handling system (see fig. 2a-4, col. 4, lines 30-col. 5, line 10, 44-col. 6, line20, 51-col. 7, line 13. The display captures the image and presents a border around the image in the display device. The display will display the video image and the illumination border in which the border is dynamically adjusted to the desired illumination in order to view the video image without losing the image.). 
Baldwin discloses a light sensor (124) that is used to detect an amount of light in a direction towards the device and a video chat camera 108.
Baldwin is vague on wherein the video image is captured by the second camera; wherein a transition of illumination across areas of the generated border is gradual from black to gray to white.
Chen teaches wherein the video image is captured by the second camera. (fig. 1, ¶ 0058. The device having optical sensors which receive environment light by one or more lenses and converts the light into data representing an image. The optical sensor can also capture an image or video by using a camera (213). The system having multiple sensors including camera which capture images and the sensor receiving light which can convert the light into data representing an image. Thus having two different camera sensors. The image captured by camera 213 would be considered a second cameras in correlation with the optical sensors.).
The combination of Chen to Baldwin provides the additional camera sensors in which one captures an image and the other sensors determines the lighting conditions.
Baldwin provides function with sensor and camera however with the addition of Chen provides the additional sensors (optical sensors) and camera for capturing an image and determining the lighting conditions. Thus providing additional modules to the Baldwin for determining the light and video capture that Baldwin provides with a single sensor and a camera. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin to provide additional optical modules for light and image capturing. The modification provides the means to having separate modules on a singular device in order to perform the function of capturing an image with a camera and capturing light and image with optical sensors.
Wei teaches wherein a transition of illumination across areas of the generated border is gradual from black to gray to white (see fig. 1-3, ¶ 0016-0039. The ambient light sensor detects the surrounding illumination. The device selects the display mode transition in which the device makes adjustments to the illumination. The device makes adjustments to the intensity of the light of the display. The adjustments can range from dark to bright, in which can be an obvious of dark to gray to white.). 
The combination of Wei to Chen and Baldwin provides for the adjustments of illumination of the display controlled by the device controller. Therefore the lighting device of Baldwin with the illumination adjustments would be obvious of color or light intensity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin and Chen to provide illumination adjustments from dark to bright. The modification provides for changes in illumination settings from a dark mode to a bright mode over a period of time.


Regarding claim 19, Baldwin teaches an information handling system comprising: a display device; a camera (fig. 1a-1b, col. 2, line 23-col. 3, line 5. The display device has a camera for capturing a user.); and a processor to execute instructions to implement a video conference client, the instructions to: configure the camera to capture an image of a user attending the video conference (see fig. 1a-1b, 3, 6, Abstract, col. 1, line 54-col. 2, line 46. The device having hardware and software for capturing an image via a camera of the device. The system determines information relating to the image capturing. The device capturing the images can be for the purpose of video conferencing.); determine lighting characteristics of the user's face based on the captured image from the first camera (see fig. 1a-1b, 3, col. 1, line 54-col. 2, line 20, col. 3, line 41-col. 4, line 4. The device determines the lighting condition of the image.); generate a border to be displayed surrounding a video conference image, the border to adjust illumination of the user's face based on the determined lighting characteristics; and display the video conference image and the generated border (see fig. 2a-4, 6, Abstract, col. 4, lines 30-col. 5, line 10, 44-col. 6, line20, 51-col. 7, line 13. The display captures the image and presents a border around the image in the display device. The display will display the video image and the illumination border in which the border is dynamically adjusted to the desired illumination in order to view the video image without losing the image. The device capturing the images can be for the purpose of video conferencing.). 
Baldwin discloses a light sensor (124) that is used to detect an amount of light in a direction towards the device and a video chat camera 108.
Baldwin is vague on wherein the video image is captured by the second camera; wherein a transition of illumination across areas of the generated border is gradual from black to gray to white
Chen teaches first and second cameras; and wherein the video conferencing image is captured by the second camera. (fig. 1, ¶ 0058. The device having optical sensors which receive environment light by one or more lenses and converts the light into data representing an image. The optical sensor can also capture an image or video by using a camera (213). The system having multiple sensors including camera which capture images and the sensor receiving light which can convert the light into data representing an image. Thus having two different camera sensors. The image captured by camera 213 would be considered a second cameras in correlation with the optical sensors.).
The combination of Chen to Baldwin provides the additional camera sensors in which one captures an image and the other sensors determines the lighting conditions.
Baldwin provides function with sensor and camera however with the addition of Chen provides the additional sensors (optical sensors) and camera for capturing an image and determining the lighting conditions. Thus providing additional modules to the Baldwin for determining the light and video capture that Baldwin provides with a single sensor and a camera. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin to provide additional optical modules for light and image capturing. The modification provides the means to having separate modules on a singular device in order to perform the function of capturing an image with a camera and capturing light and image with optical sensors.
Wei teaches wherein a transition of illumination across areas of the generated border is gradual from black to gray to white (see fig. 1-3, ¶ 0016-0039. The ambient light sensor detects the surrounding illumination. The device selects the display mode transition in which the device makes adjustments to the illumination. The device makes adjustments to the intensity of the light of the display. The adjustments can range from dark to bright, in which can be an obvious of dark to gray to white.). 
The combination of Wei to Chen and Baldwin provides for the adjustments of illumination of the display controlled by the device controller. Therefore the lighting device of Baldwin with the illumination adjustments would be obvious of color or light intensity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin and Chen to provide illumination adjustments from dark to bright. The modification provides for changes in illumination settings from a dark mode to a bright mode over a period of time.


4.	Claims 2, 4, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612) further in view of Tussy (US 2019/0303551).
	Regarding claim 2, Baldwin discloses increasing brightness of the border (see col. 3, lines 41-66, col. 4, lines 30-59. The device makes the determination to provide more light based on an image falling below a threshold level. The device makes adjustments to the border to increase or decrease the amount of illumination to the user’s face.).
 Baldwin, Chen and Wei do not disclose the information handling system of claim 1, wherein in response to determining that the user's face is darker than a predetermined threshold.
	Tussy teaches wherein in response to determining that the user's face is darker than a predetermined threshold (see ¶ 0044. The device determines the illumination level of the user’s face and the illumination of the user’s face falls below a threshold illumination level, the device increases the brightness of the of the illumination.).
	The combination of Tussy to Baldwin, Chen and Wei provides the illumination of the face determination which if the face illumination falls below a threshold level, the device will increase the illumination. Baldwin increase the illumination based on an image illumination level falling below a threshold level, thus increasing the illumination of the border around the image on the display. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate increasing the illumination based on the threshold level of the illumination being below a threshold level. The modifications provide the illumination level to be adjusted based on the face illumination being below a threshold level. Therefore making adjustment to the border in combination with Baldwin and Tussy.

Regarding claim 4, Baldwin, Chen and Wei do not teach the information handling system of claim 1, wherein in response to determining that a first side of the user's face is darker than the opposite side of the user's face, increasing brightness of the border on the first side relative to the opposite side of the border.  
Tussy teaches wherein in response to determining that a first side of the user's face is darker than the opposite side of the user's face, increasing brightness of the border on the first side relative to the opposite side of the border (see ¶ 0044. The device increasing and decrease the different areas of brightness of the screen area based on the illumination of the user face.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate increasing and decreasing the different screen areas of brightness based on the image of the user face. The modifications provide the illumination adjustments to different sides in order to provide a clear image without contrast or shadows.

Regarding claim 11, Baldwin discloses increasing brightness of the border (see col. 3, lines 41-66, col. 4, lines 30-59. The device makes the determination to provide more light based on an image falling below a threshold level. The device makes adjustments to the border to increase or decrease the amount of illumination to the user’s face.). 
Baldwin, Chen and Wei do not disclose method of claim 10, wherein in response to determining that the user's face is darker than a predetermined threshold.
	Tussy teaches wherein in response to determining that the user's face is darker than a predetermined threshold (see ¶ 0044. The device determines the illumination level of the user’s face and the illumination of the user’s face falls below a threshold illumination level, the device increases the brightness of the of the illumination.).
	The combination of Tussy to Baldwin, Chen and Wei provides the illumination of the face determination which if the face illumination falls below a threshold level, the device will increase the illumination. Baldwin increase the illumination based on an image illumination level falling below a threshold level, thus increasing the illumination of the border around the image on the display. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate increasing the illumination based on the threshold level of the illumination being below a threshold level. The modifications provide the illumination level to be adjusted based on the face illumination being below a threshold level. Therefore making adjustment to the border in combination with Baldwin and Tussy.


Regarding claim 13, Baldwin, Chen and Wei do not teach the method of claim 10, wherein in response to determining that a first side of the user's face is darker than the opposite side of the user's face, increasing brightness of the border on the first side relative to the opposite side of the border.  
Tussy teaches wherein in response to determining that a first side of the user's face is darker than the opposite side of the user's face, increasing brightness of the border on the first side relative to the opposite side of the border (see ¶ 0044. The device increasing and decrease the different areas of brightness of the screen area based on the illumination of the user face.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate increasing and decreasing the different screen areas of brightness based on the image of the user face. The modifications provide the illumination adjustments to different sides in order to provide a clear image without contrast or shadows.


5.	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612) further in view of Atkins (US 2013/0334972) in further view of Carter et al. (US 6,028,690).
	Regarding claim 3, Baldwin, Chen and Wei do not teach the information handling system of claim 1, wherein in response to determining that the user's face is brighter than a predetermined threshold, decreasing brightness of the border.  
	Atkins teaches wherein in response to determining that the user's face is brighter than a predetermined threshold (see ¶ 0021. The illumination of the display is decreased based on the light intensity reaching a threshold value. Therefore making adjustments to the display lighting in regards to a threshold value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate decreasing the illumination based on the threshold level value. The modifications provide the illumination level to be adjusted based on the illumination threshold value.
Carter teaches decreasing brightness of the border (see col. 2, lines 25-34. The device makes adjustments to decrease the light to the display border regions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen, Wei and Atkins to incorporate decreasing the border illumination. The modifications provide the illumination level to be adjusted around the border.
The combination of Atkins and Carter to Baldwin, Chen and Wei provides the illumination of the face to decrease the border light in regards to the intensity illumination threshold value.




Regarding claim 12, Baldwin, Chen and Wei do not teach the method of claim 10, wherein in response to determining that the user's face is brighter than a predetermined threshold, decreasing brightness of the border.  
	Atkins teaches wherein in response to determining that the user's face is brighter than a predetermined threshold (see ¶ 0021. The illumination of the display is decreased based on the light intensity reaching a threshold value. Therefore making adjustments to the display lighting in regards to a threshold value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate decreasing the illumination based on the threshold level value. The modifications provide the illumination level to be adjusted based on the illumination threshold value.
Carter teaches decreasing brightness of the border (see col. 2, lines 25-34. The device makes adjustments to decrease the light to the display border regions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen, Wei and Atkins to incorporate decreasing the border illumination. The modifications provide the illumination level to be adjusted around the border.
The combination of Atkins and Carter to Baldwin, Chen and Wei provides the illumination of the face to decrease the border light in regards to the intensity illumination threshold value.




6.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612).
Regarding claim 5, Baldwin teaches the information handling system of claim 1, wherein the software service is further to adjust the size of the video image relative to the size of the border based on the determining (col. 4, line 30-col. 5, line 20, col. 6, lines 22-50. The border is adjusted to the video image. Thus the size of the video being presented is adjusted along with the illumination border in relation to the illumination control.).  

Regarding claim 14, Baldwin teaches the method of claim 10, further comprising adjusting the size of the video image relative to the size of the border based on the determining (col. 4, line 30-col. 5, line 20, col. 6, lines 22-50. The border is adjusted to the video image. Thus the size of the video being presented is adjusted along with the illumination border in relation to the illumination control.).  


7.	Claims 6, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612) further in view of Hirsch (US 2013/0050233).
	Regarding claim 6, Baldwin, Chen and Wei do not teach the information handling system of claim 1, wherein the software process is further to: determine a color temperature of the user's face based on the captured image; and adjust a color of the border based on the determined color temperature.  
	Hirsch teaches wherein the software process is further to: determine a color temperature of the user's face based on the captured image; and adjust a color of the border based on the determined color temperature (see fig. 5-6c, ¶ 0072-0073. The device determines the color temperature of the captured user’s face. Upon detection the system makes adjustments to the luminance of the display in order to correct the lighting that is being displayed on the user’s face.).
The combination of Hirsch to Baldwin and Chen provides the illumination correction to the face of the user in determination of the color temperature of the user’s face captured image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate color temperature correction to the user’s face. The modifications provide the illumination adjustments based on user’s face color temperature image capture. 

Regarding claim 15, Baldwin, Chen and Wei do not teach the method of claim 10, further comprising: determining a color temperature of the user's face based on the captured image; and adjusting a color of the border based on the determined color temperature.  
	Hirsch teaches determining a color temperature of the user's face based on the captured image; and adjusting a color of the border based on the determined color temperature (see fig. 5-6c, ¶ 0072-0073. The device determines the color temperature of the captured user’s face. Upon detection the system makes adjustments to the luminance of the display in order to correct the lighting that is being displayed on the user’s face.).
The combination of Hirsch to Baldwin, Chen and Wei provides the illumination correction to the face of the user in determination of the color temperature of the user’s face captured image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate color temperature correction to the user’s face. The modifications provide the illumination adjustments based on user’s face color temperature image capture. 

Regarding claim 18, Baldwin, Chen and Wei do not teach the method of claim 10, wherein luminosity of the generated border varies continuously from one side of the display to the opposite side of the display.  
	Hirsch teaches wherein luminosity of the generated border varies continuously from one side of the display to the opposite side of the display (see fig. 5-6c, ¶ 0072-0073. The device determines the color temperature of the captured user’s face. Upon detection the system makes adjustments to the luminance of the display in order to correct the lighting that is being displayed on the user’s face. The illumination is adjusted on each side to different intensities).
The combination of Hirsch to Baldwin, Chen and Wei provides the illumination correction to the face of the user in determination of the color temperature of the user’s face captured image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate color temperature correction to the user’s face. The modifications provide the illumination adjustments based on user’s face color temperature image capture.


8.	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612) further in view of Foote et al. (US 8,331,566).
	Regarding claim 7, Baldwin, Chen and Wei do not teach the information handling system of claim 1, wherein the first camera is a high-definition camera.
	Foote teaches wherein the first camera is a high-definition camera (col. 3, lines 1-6. The mobile device has a HD camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate an HD camera for capturing high-resolution images. The modifications provide the device in operating in HD for high quality images .  


Regarding claim 16, Baldwin, Chen and Wei do not teach the method of claim 10, wherein the first camera is a high-definition camera.
	Foote teaches wherein the first camera is a high-definition camera (col. 3, lines 1-6. The mobile device has a HD camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate an HD camera for capturing high-resolution images. The modifications provide the device in operating in HD for high quality images .  

9.	Claim 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 9,635,255) in view of Chen et al. (US 2020/0201534) in further view of Wei et al. (US 2011/0234612) in view of Wang (US 2020/0196471).
	Regarding claim 8, Baldwin, Chen and Wei do not teach the information handling system of claim 1, wherein the second camera providing a higher definition image relative to the first camera.  
	Wang teaches information handling system, further comprising a second camera, the second camera providing a higher definition image relative to the first camera (see ¶ 0022. The second camera provides a higher definition image than the first camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate an HD camera for capturing high-resolution images. The modifications provide the device in operating in HD for high quality images .  


Regarding claim 17, Baldwin, Chen and Wei do not teach the method of claim 10, wherein a resolution of the first camera is less than that of the second camera included at the information handling system, the second camera providing a high-definition image.  
	Wang teaches wherein a resolution of the first camera is less than that of a second camera included at the information handling system, the second camera providing a high-definition image (see ¶ 0022. The second camera provides a higher definition image than the first camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin, Chen and Wei to incorporate an HD camera for capturing high-resolution images. The modifications provide the device in operating in HD for high quality images.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/           Examiner, Art Unit 2651  

/DUC NGUYEN/           Supervisory Patent Examiner, Art Unit 2651